Citation Nr: 0003488	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

2.  Whether the September 1959 rating decision contains clear 
and unmistakable error in reducing the veteran's disability 
rating for service-connected asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and son



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1943 when he was discharged due to physical 
disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board notes that the veteran was denied service 
connection for nicotine dependence arising from the use of 
tobacco products in service and chronic obstructive pulmonary 
disease secondary to tobacco use in service in August 1997.  
He submitted a notice of disagreement in September 1997 and 
was issued a statement of the case that same month.  He did 
not address these issues in subsequently received 
correspondence, including a VA Form 9 submitted in January 
1998.  In April 1998, the veteran's representative informed 
the RO that the veteran was not seeking appellate review with 
respect to these issues.  Accordingly, they are not before 
the Board at this time.

The Board also notes that the veteran submitted a statement 
at the time of his RO hearing in October 1998 in which he 
raised a new issue for consideration.  The veteran contended 
that he believed he had not received compensation for his 
dependents for the period from 1945 to 1959.  At his hearing, 
the veteran raised yet another new issue when he related that 
he believed there was clear and unmistakable error (CUE) in 
the 1944 rating decision that reduced his disability rating 
from 30 percent to 10 percent.  The issues of entitlement to 
service connection for increased compensation for dependents 
and CUE in the September 1944 rating decision having 
therefore been reasonably raised, these matters are referred 
to the RO for appropriate action.

REMAND

The veteran served on active duty from October 1940 to 
September 1943 when he was discharged from service because of 
asthma.  A review of the veteran's claims file reveals that 
he was originally granted service connection for asthma in 
January 1944.  He was assigned a 30 percent disability 
rating, effective September 23, 1943, the date after his 
discharge from service.  The 30 percent rating remained in 
effect until a rating decision dated in September 1944 
reduced the rating to 10 percent.  The reduction was based 
upon the results of a VA examination in September 1944.  
Finally, the veteran's asthma rating was reduced to a 
noncompensable level in a September 1959 rating decision, 
based on the results of a July 1959 VA examination.  There is 
no evidence in the claims file to show that the veteran 
appealed either reduction in his disability rating.

In December 1996 the veteran submitted a claim to have his 10 
percent rating for asthma "reinstated" as it had been 
discontinued in 1949 [sic].  The claim was treated as a 
request for an increased rating.  The veteran was afforded VA 
examinations in February and May 1997.  The veteran's request 
for an increased rating was denied by way of a rating 
decision dated in August 1997.

The veteran submitted a notice of disagreement (NOD) with the 
August 1997 rating decision in January 1998.  The veteran 
submitted his NOD on a VA form 9.  He said that he had been 
awarded a 30 percent disability in 1944 and that it was 
unjustly taken from him in 1949.  

The veteran's asthma rating was increased to 10 percent in 
February 1998.  His representative submitted a statement in 
April 1998 expressing disagreement with the 10 percent rating 
assigned.  The RO then issued a statement of the case (SOC) 
in regard to the increased rating for the veteran's asthma 
disability.  The veteran submitted a substantive appeal that 
was received in August 1998.  He stated that he believed his 
disability rating should be greater than 10 percent.  He also 
said that his previous 10 percent rating was taken without 
cause.

The veteran was then afforded a hearing at the RO in Wichita, 
Kansas, in October 1998.  In addition to his testimony, the 
veteran submitted a written statement, dated in October 1998.  
The statement raised several new issues.  First, the veteran 
appeared to assert that there was clear and unmistakable 
error (CUE) in the September 1959 decision that reduced his 
10 percent rating.  Second, he questioned whether he should 
have received additional compensation for his listed 
dependents between 1945 and 1959.

At his hearing, the veteran presented testimony on his 
increased rating claim, and addressed the issue of CUE in the 
1959 rating decision.  The veteran also appeared to raise an 
additional issue of CUE in the September 1944 rating decision 
(Transcript p. 12).

Subsequent to the hearing, the veteran's claim for an 
increased rating for his service-connected asthma was denied 
and he was issued a supplemental statement of the case 
providing notice and explanation of the decision in October 
1998.

Finally, in January 1999, the RO denied the veteran's claim 
of CUE in the September 1959 rating decision and provided 
notice of the action that same month.  The veteran's 
representative submitted a VA Form 646, on behalf of the 
veteran, in March 1999 arguing that there was CUE in the 
September 1959 rating decision.  However, no statement of the 
case was issued that addressed the issue of CUE in the 
September 1959 rating decision.  Therefore, that issue is 
remanded to the RO for issuance of an SOC and such further 
development as may be necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  Then, the veteran should be 
scheduled for a VA pulmonary 
examination to determine the 
severity of his asthma disability.  
All necessary evaluations, tests, 
and studies, including pulmonary 
function studies should be 
performed.  The examiner should also 
provide an opinion concerning the 
impact of the asthma disability on 
the veteran's ability to work as 
well as distinguish between any 
disability caused by the veteran's 
nonservice-connected chronic 
obstructive pulmonary disease.  The 
rationale for all opinions expressed 
should be explained.  The claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.  The report must be 
typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
completed in full.  Then, the RO 
should undertake any other indicated 
development.

4.  The RO should then readjudicate 
the issue of entitlement to an 
increased rating for asthma.  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

5.  The RO should issue a statement 
of the case pertaining to the issue 
of CUE in the September 1959 rating 
decision.  The veteran should be 
informed of the requirements to 
perfect an appeal with respect to 
this issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

